Case 5:19-cv-OOOGO-C Document 31 Filed 03/29/19 Page 1 of 2 Page|D 117

lN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
LUBBOCK DIVISION

KAREN Dl PIAZZA, Individually and
as Mother to CORBIN JAEGER and as
Personal Representalive, of the Estate
of CORBIN LEE JAEGER, Deceased,

Plaintiff,

WEATHER GROUP TELEVISION, LLC
dba The Weather Channel, a Georgz'a
limited liabilily company, et al.,

Defendants. Civil Action No. 5:l9-CV-060-C

)
)
)
)
)
)
)
v. )
)
l
)
)
l
l
ORDER

On March 26, 2019, Plaintiff filed the above-styled and -numbered civil action in the
United States District Court for the Northern District of Texas, Lubbock Division, pursuant to
28 U.S.C. § 1332. The Court notes that several of the named Defendants are either a limited
liability company or a corporation However, a cursory review of PlaintifF s Original Complaint
guides the Court to conclude that Plaintiff has not sufficiently pleaded the citizenship of those
Defendants.

“[T]he party invoking federal jurisdiction bears the burden of establishing its existence.”
Wl`lll'ams v. Parker, 843 F.3d 6l7, 62l (5th Cir. 2016). For purposes of establishing diversity
jurisdiction, “the citizenship of a LLC is determined by the citizenship of all of its members.”
Harvey v. Grey WolfDrilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008). Furthermore, it is Well

established that a corporation is deemed to be a citizen “of every State and foreign state by Which

 

Case 5:19-cv-OOOGO-C Document 31 Filed 03/29/19 Page 2 of 2 Page|D 118

it has been incorporated and of the State or foreign state Where it has its principal place of
business[.]” 28 U.S.C. § l332(c)(l).

Without information concerning the citizenship of the members of each limited liability
company and the citizenship of each corporation, it is impossible for the Court to determine
Whether complete diversity exists. Accordingly, Plaintiff is ORDERED TO SHOW CAUSE
Why this civil action should not be dismissed for lack of subject-matter jurisdiction by amending
her original complaint to provide a good-faith pleading regarding the citizenship of each named
Defendant by no later than 3:00 p.r;i_j on April 12, 20l9.l

SO ORDERED this g 7 day of March, 2019.

   
 

   

'/ , )//%/ ,' 7/%
/ C,.
,¢S

\:;“a/CU M S
R T TATESD ST` CT JUDGE

1 Federal courts are duty-bound to examine their own subject-matter jurisdiction and may not
proceed where it is apparent that jurisdiction does not exist. Um`on Planters Bank Nat ’l Ass ’n v. Salih,
369 F.3d 457, 460 (5th Cir. 2004).

 

 

